06/23/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs May 25, 2022

           STATE OF TENNESSEE v. JAMES CLARK MCKENZIE

                  Appeal from the Criminal Court for Knox County
                         No. 117046 G. Scott Green, Judge
                     ___________________________________

                           No. E2021-00445-CCA-R3-CD
                       ___________________________________


Defendant, James Clark McKenzie, was convicted by a jury of possession with the intent
to sell, deliver, or manufacture more than 0.5 grams of cocaine within 1,000 feet of a drug-
free zone, unlawful possession of a firearm by a person previously convicted of a felony
drug offense, unlawful possession of a firearm by a person previously convicted of a violent
felony, possession of a firearm with the intent to go armed during the commission of a
dangerous felony, and tampering with the evidence. The trial court imposed a total
effective sentence of fifteen years. On appeal, Defendant contends the evidence is
insufficient to support his conviction for possession with the intent to sell more than 0.5
grams of cocaine within a drug-free zone and that the trial court erred in sentencing him
under the 2019 version of the Drug-Free School Zone Act. Following our review of the
record and the briefs of the parties, we affirm the judgments of the trial court. However,
we conclude that the trial court erroneously sentenced Defendant in count two, possession
of a firearm by a person with a previous felony drug conviction, and remand for entry of
an amended judgment as to that count only.

       Tenn. R. App. P.3 Appeal as of Right; Judgment of the Criminal Court
                  Affirmed in Part; Reversed in Part; Remanded

JILL BARTEE AYERS, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J. and ROBERT H. MONTGOMERY, JR., J., joined.

J. Liddell Kirk, Madisonville, Tennessee, (on appeal), and Clinton Frazier, Maryville,
Tennessee (at trial), for the appellant, James Clark McKenzie.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant Attorney
General; Charme P. Allen, District Attorney General; and Larry Dillon, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                        OPINION

                         Factual and Procedural Background

      This case arose when officers of the Knox County Police Department and the
Special Operations Squad executed a search warrant of Defendant’s residence at 2300
Center Avenue in Knoxville. The search yielded drugs, drug distribution paraphernalia, a
semi-automatic rifle with a silencer, ammunition for the rifle and a loaded magazine for
another firearm.

        A Knox County Grand Jury entered a true bill charging Defendant with possession
with the intent to sell, deliver, or manufacture more than 0.5 grams of cocaine within 1,000
feet of a park, a Class B felony; possession of a firearm by a person with a felony drug
conviction, a Class C felony; possession of a firearm by a person with a felony crime of
violence, a Class B felony; possession with the intent to go armed during the commission
of a dangerous felony, to-wit: possession with the intent to sell, deliver, or manufacture
cocaine, a Class D felony; and evidence tampering, a Class C felony. Defendant was also
charged with three counts of the criminal gang enhancement statute. The trial transcript
reflects that after resting its case, the State announced its decision not to proceed on the
gang enhancement counts.

Trial – November 9-10, 2020

       Donna Roach, a tech office manager for the Knoxville/Knox County Geographic
Information System, testified that she prepared two maps with a 1,000 feet buffer around
2300 Center Avenue. The maps were received as an exhibit. Located within the buffer of
2300 Center Avenue was the Walter P. Taylor Recreation Center and the Williams Creek
Urban Forest Park. On cross-examination, Ms. Roach acknowledged that the recreation
center has since been torn down, but that the park still exists.

       Monica Crutcher, superintendent of the Knoxville Parks and Recreation
Department, testified that the Williams Creek Urban Forest Park fell under her supervision.
Superintendent Crutcher identified the park on one of the maps prepared by Ms. Roach and
confirmed the accuracy of the park’s location and its existence in May 2019. Ms. Crutcher
was aware that the recreation center had been torn down but could not recall when and
whether it was still standing on May 28, 2019.

       Officer Jacob Wilson of the Knoxville Police Department (“KPD”) had worked
multiple stints in the Organized Crime Unit where he investigated “street level, mid-level,
and upper-level drug crimes[.]” Officer Wilson testified that he received specialized
                                           -2-
training in undercover drug operation from the KPD, the Tennessee Bureau of Investigation
(“TBI”), Law Enforcement Training Associates, and the Tennessee Gang Investigators
Association, conducted multiple undercover operations with both state and federal law
enforcement agencies, and was involved in sixty-three cases which led to the issuance and
execution of twenty-five search warrants.

         In May 2019, Officer Wilson, with the assistance of a confidential informant, had
the residence located at 2300 Center Avenue under surveillance. Based on information
obtained from the surveillance, Officer Wilson obtained a warrant to search the residence.
The warrant was executed on May 28, 2019, around 1:30 p.m. by Officer Wilson and
officers of the Special Operations Squad of the KPD, more commonly referred to as the
“SWAT Team.” As they approached the residence, Officer Wilson observed Defendant
first standing in the threshold of the open front doorway and then fleeing to the interior of
the residence. The SWAT team entered the residence and followed Defendant inside the
house while Officer Wilson maintained a position outside. Defendant was arrested in the
open doorway of the only bathroom in the house. Once Defendant was secured and the
residence was cleared of any occupants, Officer Wilson entered the residence and took
photographs. The residence was a two-bedroom house. One of the bedrooms was used for
storage. The second bedroom appeared to be used as a bedroom and contained photographs
of Defendant and men’s clothing in the closet.

        Officer Wilson identified the items that were seized during the search in a series of
photographs which were exhibited to the jury. Among the items were a white powder
substance in a plastic bag which tested positive for cocaine in a field test; a black, AR-15
rifle with a loaded 30-round magazine; a .45 caliber loaded magazine for a Smith & Wesson
handgun; a black digital scale with powder residue; and a metal measuring spoon with
powder residue.

       Officer Wilson explained the significance of finding powder residue on the digital
scale and the measuring spoon:

       That’s evidence, in my training and experience, that both of those items have
       been used as drug distribution paraphernalia. It’s common for drug
       distributors to weigh out quantities of whatever substance that they’re selling
       prior to packaging it or prior to selling it so that they know exactly what
       weight that they’re selling to a customer.

       Also, the measuring spoon is typically used to measure out various quantities
       of drugs, including cocaine, whether that – that measurement is being placed
       into water with baking soda to be made into crack cocaine or measuring out
       powder itself to be weighed on the scale. So, it’s significant that both of
                                            -3-
       those had the powdery residue on it to – to show evidence that – that they’ve
       been used in the distribution of cocaine.

       The measuring spoon and the plastic bag with the white powdery substance were
found on the floor near the bathroom where Defendant was taken into custody. The bag
with the white powdery substance was later weighed on a digital scale at the KPD
Organized Crime Unit office and its gross weight was 15.7 grams. Officer Wilson
explained that the amount of the cocaine in the plastic bag suggested a distribution amount
because it was large enough to be divided into smaller amounts for sale.

        Officer Wilson testified that a number of small empty plastic bags were found in the
toilet bowl. He testified that sellers use bags to package drugs for sale. He explained how
plastic bags are used differently by a seller and a user:

       Typically, when you see large quantities of these baggies, especially when
       they are empty, it’s indicative that this person possesses this paraphernalia
       with the intent to package some sort of narcotic or some sort of controlled
       substance to – to sell it. We can find these baggies with someone who has
       used, but typically it’s a single baggie or maybe one or two that have been
       discarded in a vehicle that contain residue in it from where they’ve purchased
       that inside that baggie, used the contents of it, consumed the contents of its,
       and then discarded it. These all were unused baggies or appeared to be
       unused baggies in a large quantity.

      Based on his experience and training, Officer Wilson opined that the plastic bags
were discarded in an attempt to destroy evidence:

       It appears that there’s some of them that have already made it down the toilet.
       And actually, when we entered the residence, the – the toilet was running.
       So, it had just been flushed. So, it’s my belief, based upon that and the other
       drug paraphernalia or drug distribution paraphernalia evidence that’s lying
       in and around the toilet now, that – that there were other substances or other
       items that were discarded or destroyed by flushing it down the toilet before
       we made entry and secured the Defendant.

        In terms of the rifle and ammunition found in the residence, Officer Wilson testified
that the AR-15 rifle was found in the closet of the bedroom which contained photographs
of Defendant and men’s clothing. The rifle was affixed with a silencer and a bipod and
was loaded with a 30-round magazine in its well and a bullet in the chamber. The cartridges
in the rifle magazine were “double stacked” in a side-by-side configuration. A magazine
cartridge for a Smith & Wesson handgun was found in the same closet as the rifle. The
                                            -4-
magazine was inside a man’s tennis shoe and contained fourteen rounds. A Smith &
Wesson handgun was not found in the residence.

       Following the search, Officer Wilson and Detective Bruce Conky interviewed
Defendant at the police station. Detective Conky was a task force officer in the Drug
Enforcement Agency who retired prior to Defendant’s trial. Officer Wilson testified that
Defendant waived his rights and agreed to give a statement which was recorded on a video
device at the police station. Defendant’s redacted statement was played to the jury during
Officer Wilson’s testimony.

        The recording shows Defendant seated with his hands cuffed behind his back talking
to a man later identified as Detective Conky. Defendant tells Detective Conky that “I really
want to talk to you about some s***.” Detective Conky assures Defendant that he wants
to talk to him “about anything” but that he needs to wait for Defendant to first be advised
of his rights so that “everything is straightforward.” Officer Wilson enters the room and
Detective Conky asks him if he has the search warrant because Defendant “wanted to see
it.” Officer Wilson re-cuffs Defendant’s hands in front so he can be seated more
comfortably. Defendant reads the warrant, questions its validity and asks what was found
in his residence during the search. Officer Wilson advises Defendant that over half ounce
of cocaine and a rifle were found in the search. As Officer Wilson begins advising
Defendant of his rights, Defendant joins in and recites the rights along with Officer Wilson.
Officer Wilson advises Defendant to listen instead and respond when asked about each
right. The recording is “paused” for a redacted portion and when it resumes, Detective
Conky is heard asking Defendant the going rate for an ounce. Defendant responds, “about
$1,300.”

        During the course of the interview, Detective Conky tries to elicit information about
Defendant’s supplier. Defendant expresses concern about his supplier and is unwilling to
call his supplier in a controlled call from the police station. Defendant eventually replies
that he got the drugs from “Doug” . . . a dude from Atlanta.” Defendant states that he and
“Doug” used to live together and at one time, Defendant had leased the house at 2300
Center Avenue to “Doug.” Defendant admits that “Doug” will supply him with “whatever
I want.” He reveals that he “can get a kilo for $7,000,” including “ice” and “H.” When
Detective Conky asks why there is a great interest in “ice,” Defendant explains that “dogs
can’t smell ‘ice.’”

       During the interview, Defendant repeatedly asks the officers “what are you going to
do for me?” Officer Wilson explains that they need to verify any information Defendant
provides. Defendant states that he is “100% real” in talking to the officers. Defendant
expresses that he is fearful that talking to the officers might “get him killed” because “you

                                            -5-
took my rifle (during the search).” Defendant states that “Doug” had his cousin “killed.”
Detective Conky tells Defendant that he cannot promise Defendant anything.

        As for the rifle, Defendant tells the officers that he purchased it from three men
“maybe an hour or two” before the search. The rifle was purportedly used in a robbery
where someone was killed. At least one of the men who sold him the rifle was in the house
when law enforcement arrived to execute the search warrant. Defendant states that the man
“weaseled out the back door.” Defendant indicates that he does not know what a suppressor
is and maintains that he had “never” used the rifle and adds that he does not carry guns or
keep any in his home except for the rifle found in the search. He admits that he purchased
the rifle “to protect himself” if things turn awry “overseas.” Toward the end of the
recording, Defendant admits to flushing the drugs down the toilet when the Special
Operations Squad entered the residence.

       After the recorded statement was played to the jury, Officer Wilson testified that the
recording accurately represented the interview and that during the interview, Defendant
provided information consistent with the investigation. Defendant admitted that his
fingerprints would be found on the rifle which he purchased for $300 from a woman right
before the warrant was executed. In addition to the rifle, drugs, and drug distribution
paraphernalia, Officer Wilson testified that he seized four phones. One of the phones was
forensically extracted and was brought to the interview room during Defendant’s interview.

       Officer Wilson testified that people involved in an illegal drug enterprise will “take
measures to safeguard their residences beyond what is typically seen with ordinary
citizens.” According to Officer Wilson, such safeguards are commonly used by dealers to
protect their drugs, money, or weapons. In this case, Officer Wilson observed a make-shift
barricade on the back door of Defendant’s residence.

       On cross-examination, Officer Wilson acknowledged that he did not know when the
make-shift locking mechanism was installed on the back door and did not recall Defendant
stating when he moved into the house at 2300 Center Avenue. Officer Wilson agreed that
he and Detective Conky were trying to get information about other people during the
interview and that Defendant in fact provided some information that was later corroborated.
He explained that in the video of the interview, he can be seen leaving the interview room
several times to corroborate Defendant’s information.

       Officer Wilson agreed that drug dealers can also be users. He stated that in his
experience and training, it is not unusual for a person caught with “a certain amount of
drugs” to claim that the drugs are for personal use. He acknowledged that while a user
may purchase a large amount, doing so is “very uncommon” and based on market value,

                                            -6-
Officer Wilson maintained the amount of cocaine found in Defendant’s house suggested
possession for distribution:

       I will agree that while it’s not unheard of [for a person to purchase a large
       quantity of a drug for personal use], that it’s very uncommon. Based on my
       training and experience and knowledge of drug current trends, prices of
       drugs, I know that the half ounce quantity that was recovered from the
       residence at 2300 Center Avenue during the execution of our search warrant
       has an approximate street value of about $600.00, and that’s going off the
       current trend of about $1,200.00 for an ounce of cocaine.

Officer Wilson testified that a cocaine user typically keeps under a gram and will usually
have some kind of device to ingest the cocaine or smoke the cocaine such as a shortened
straw, or a pipe or a soda can fashioned into a pipe. He stated that no such devices were
found in the search of Defendant’s residence. Officer Wilson also agreed that purchasing
a large amount of cocaine will generally discount the price of the drugs per unit and that
“it is a possibility” for a person to purchase a large quantity of drugs if the drugs were of
“higher quality.”

        Officer Wilson did not know the weight of the drugs Defendant flushed down the
toilet but based on information learned in Defendant’s interview, he knew that the amount
of what was flushed was larger than the amount that was recovered Officer Wilson
maintained that the amount of cocaine, the paraphernalia used to measure the cocaine, the
rifle and the ammunition suggest that Defendant was operating a drug distribution from his
residence.

        The plastic bag with the white powdery substance was submitted to the TBI for
analysis. Special Agent Jacob White, a forensic scientist at the TBI analyzed the substance
and detailed his findings in a report which was exhibited to the jury. Agent White testified
that the substance was cocaine and its net weight was 14.35 grams. On cross-examination,
Agent White stated that the substance was not tested for its purity.

       Sergeant Brian Dalton, the forensic firearm and tool mark examiner in the KPD,
examined the rifle, the two magazines, and the cartridges in the magazines. Sergeant
Dalton identified the firearm as an AR-15 platform modern sporting rifle manufactured by
Colt. He indicated that the AR-15 was a civilian copy of the military M16 version because
it was semi-automatic and equipped with a safety feature. He tested the trigger pull of the
AR-15 and confirmed that it met factory specifications. The barrel of the rifle was
equipped with a suppressor or silencer which had no markings such as a serial number, the
name of the manufacturer, and the location of its manufacture. The lack of markings

                                            -7-
suggested that the suppressor was illegal but it was operational. The rifle also had a scope
and was also attached to a bipod.

        Sergeant Dalton examined the magazine for the rifle. The magazine was loaded
with fourteen .223 caliber cartridges and had a capacity of thirty cartridges. He test-fired
the rifle and dusted the rifle for fingerprints to determine whether the rifle had been used
in another crime. He confirmed that the rifle was operational as designed and the matching
cartridges in the magazine were functional. The rifle was not connected to other crimes.
Sergeant Dalton also examined a .40 caliber Smith & Wesson pistol magazine which had
the capacity to hold sixteen cartridges. There were fifteen cartridges in this magazine.

       Before the State rested its case, the parties made the following stipulation regarding
the two firearm counts:

       On May 28, 2019, the Defendant, James Clark McKenzie, had a prior felony
       which qualifies under T.C.A. Section 39-17-1307(b)(1)(B).

       On May 28, 2019, the Defendant, James Clark McKenzie, had a prior felony
       which qualifies under T.C.A. Section 39-17-1307(b)(1)(A).

The trial court instructed the jury that “[t]he fact Mr. McKenzie may have suffered a
conviction at some point in time in his past in no way impairs his presumption of innocence
in this case.” The State thereafter rested its case. Defendant did not testify or offer proof.
Based on the evidence, the jury convicted Defendant as charged in the five counts of the
indictment.

Sentencing – January 11, 2021

       Prior to sentencing, the trial court noted that Tennessee Code Annotated section 39-
17-432 was amended effective September 1, 2020, and asked the parties for their position
on which version of the statute was applicable in sentencing Defendant in count one. The
State argued that the earlier version of the statute applied because the amendment did not
indicate “in its silence or in its writing that it’s retroactive.” The trial court questioned
whether the Criminal Savings Clause was applicable, reset the hearing so it could consider
the applicability of the statute in question, and asked the parties to “get me anything and
everything that you can that supports your position on the application of the amendments
to 39-17-432.”




                                            -8-
Sentencing – January 14, 2021

       The sentencing hearing resumed and the trial court announced that Defendant was
subject to the earlier version of the statute based on the plain language of Public Chapter
803, section 12 of the Public Act: “This act shall take effect September 1, 2020, the public
welfare requiring it, and applies to offenses committed on or after that date.”

         Because no notice for range of punishment had been filed, the trial court applied the
earlier version of Code section 39-17-432 and sentenced Defendant as a Range I offender
in all five counts, imposing an effective fifteen-year sentence: twelve years for possession
with the intent to sell or deliver cocaine, with the first eight years of the sentence to be
served at one-hundred percent, see T.C.A. § 39-17-432(c) (2019) (count one); twelve years
for possession of a firearm with a previous conviction for a violent felony (count three);
three years at one-hundred percent for possession of a firearm during the attempt to commit
a dangerous felony (count four); and six years for evidence tampering (count five). The
trial court did not announce a sentence for unlawful possession of a firearm with a previous
conviction for a drug felony conviction (count two); however, the judgment form for count
two reflects that Defendant was sentenced to twelve years and that count two merged with
count three. The trial court ran all counts concurrently except for the mandatory
consecutive three-year sentence in count four for possession of a firearm with the intent to
go armed during the commission of a dangerous felony. See T.C.A. § 39-17-1324(e)(1)
(2019).

        At the hearing on his motion for a new trial, Defendant again challenged his
sentence for the possession with intent to sell within a drug-free zone arguing that the
Criminal Savings Statue applied and he should have been sentenced under the amended
statute. He also argued that the under the amended statute, the park zone was located
beyond 500 feet. The trial court denied this claim based on the plain language of the public
chapter, denied all other claims, and overruled the motion for a new trial. It is from these
judgments that Defendant filed a timely appeal.

                                          Analysis

                            I.     Sufficiency of the Evidence

       Defendant contends that the evidence is insufficient to support his conviction for
possession with the intent to sell more than 0.5 grams of cocaine because the cocaine found
in his possession was for his personal use. As supporting proof, he relies on Officer
Wilson’s testimony that it was “not unheard of” for a user to purchase a large amount of
drugs to get a discounted price per unit and to purchase cocaine at greater purity. The State
argues that the evidence shows Defendant possessed the cocaine with the intent to sell
                                            -9-
based on the amount of the cocaine, the presence of materials commonly used to weigh,
measure, and package cocaine, the AR-15 rifle, and Defendant’s confession to Officer
Wilson that he did in fact sell drugs. We agree with the State.

        When a defendant challenges the sufficiency of the evidence, this court is obliged
to review that claim according to certain well-settled principles. “A guilty verdict ‘removes
the presumption of innocence and replaces it with a presumption of guilt.’” State v.
Reynolds, 635 S.W.3d 893, 914 (Tenn. 2021) (quoting State v. Gentry, 538 S.W.3d 413,
420 (Tenn. 2017)); State v. Allison, 618 S.W.3d 24, 33 (Tenn. 2021). The burden is then
shifted to the defendant on appeal to demonstrate why the evidence is insufficient to
support the conviction. Allison, 618 S.W.3d at 33; State v. Jones, 589 S.W.3d 747, 760
(Tenn. 2019). The relevant question the reviewing court must answer is whether any
rational trier of fact could have found the accused guilty of every element of the offense
beyond a reasonable doubt. Allison, 618 S.W.3d at 33-34 (quoting Jackson v. Virginia,
443 U.S. 307, 319 (1979)); see also Tenn. R. App. P. 13(e). This standard of review is
identical whether the conviction is predicated on direct or circumstantial evidence, or a
combination of both.” State v. Williams, 558 S.W.3d 633, 638 (Tenn. 2018) (citing State
v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)).

        On appeal, “all reasonable and legitimate inferences from the evidence must be
drawn in favor of the prosecution and all countervailing evidence discarded.” State v.
Weems, 619 S.W.3d 208, 221 (Tenn. 2021) (same standard of review applies when
examining the sufficiency of the evidence and a motion for judgment of acquittal). As
such, this court is precluded from re-weighing or reconsidering the evidence when
evaluating the convicting proof. State v. Stephens, 521 S.W.3d 718, 724 (Tenn. 2017).
Questions concerning the credibility of the witnesses and the weight and value to be given
to evidence, as well as all factual issues raised by such evidence, are resolved by the trier
of fact and not the appellate courts. State v. Miller, 638 S.W.3d 136, 157 (Tenn. 2021);
Allison, 618 S.W.3d at 34. We defer to the jury’s credibility determinations because a jury
is in the best position to assess a witness’s credibility:

       The trial judge and the jury see the witnesses face to face, hear their
       testimony and observe their demeanor on the stand. Thus the trial judge and
       jury are the primary instrumentality of justice to determine the weight and
       credibility to be given to the testimony of witnesses. In the trial forum alone
       is there human atmosphere and the totality of the evidence cannot be
       reproduced with a written record in this Court.

Williams, 558 S.W.3d at 639 (quoting Bolin v. State, 405 S.W.2d 768, 771 (1966)).



                                           - 10 -
       Here, Defendant challenges his conviction for possession with the intent to sell more
than 0.5 grams within a drug-free zone. In Tennessee, “[i]t is an offense for a defendant to
knowingly . . . [p]ossess a controlled substance with intent to manufacture, deliver or sell
the controlled substance.” T.C.A. § 39-17-417(a)(4) (2019). At the time of the instant
offense, the Drug-Free School Zone Act was invoked when the offense occurred within
1,000 feet of a designated drug-free zone. Id. § 39-17-432(b)(1) (2019).

        Possession of a controlled substance may be actual or constructive. State v.
Robinson, 400 S.W.3d 529, 534 (Tenn. 2013) (citing State v. Shaw, 37 S.W.3d 900, 903
(Tenn. 2001)). The intent of the possession “may be inferred from the amount of a
controlled substance or substances possessed by an offender, along with other relevant facts
surrounding the arrest, that the controlled substance or substances were possessed with the
purpose of selling or otherwise dispensing.” T.C.A. § 39-17-419. Such “other relevant
facts” that can give rise to an inference of intent to sell or deliver include the weight and
street value of the drugs, the packaging of the drugs, the presence of a large amount of
cash, and the presence of weapons. See State v. Nelson, 275 S.W.3d 851, 867 (Tenn. Crim.
App. 2008) (sufficient circumstances from which the jury could reasonably infer that the
defendant intended to sell the cocaine where defendant was spotted in a location known for
illegal drug sales, in possession of cocaine inconsistent with personal use, coupled with
$114 in cash and a check for an unspecified amount); State v. Logan, 973 S.W.2d 279, 281
(Tenn. Crim. App. 1998) (a large amount of cash found in conjunction with several small
bags of cocaine provided sufficient evidence of intent to sell); State v. Brown, 915 S.W.2d
3, 8 (Tenn. Crim. App. 1995) (the absence of drug use paraphernalia and the manner of
packaging of drugs supported an inference of intent to sell); State v. Matthews, 805 S.W.2d
776, 782 (Tenn. Crim. App. 1990) (finding testimony of amount and street value of 30.5
grams of cocaine was admissible to infer an intention to distribute).

        Viewing the evidence in the light most favorable to the State, the proof established
that Defendant possessed more than 0.5 grams of cocaine with the intent to sell or deliver
within 1,000 feet of a drug-free zone. First, the white powdery substance in the plastic bag
found next to Defendant’s feet at the time of his arrest constituted cocaine and weighed
14.35 grams. Second, the weight and street value of the cocaine was consistent with the
intent to distribute. Third, Defendant was in possession of paraphernalia commonly used
to measure, weigh, and package drugs for sale or distribution. Specifically, officers found
a digital scale, a metal measuring spoon, and a number of empty plastic bags. Officer
Wilson testified that both the digital scale and the measuring spoon contained powder
residue, which was consistent with both devices having been used to weigh and measure
cocaine for distribution. He also testified that plastic bags are commonly used to package
drugs in smaller units to be sold to users. Moreover, the loaded AR-15, the matching
ammunition, and the makeshift barricade at the back of the house evinced an intent to
safeguard the drugs in the residence. Finally, Defendant admitted in his police interview
                                           - 11 -
to selling drugs. Such facts, overwhelmingly and convincingly, give rise to the inference
that the cocaine in this case was for distribution, not for personal use.

       Defendant argues that Officer Wilson’s testimony supports his claim that a user can
possess a large amount of drugs for personal use. However, Officer Wilson also testified
that in this case, the evidence collected suggested possession of the cocaine for sale.
Officer Wilson also stated that the lack of devices to ingest or smoke the cocaine militated
against possession for personal use. In addition to Officer Wilson’s testimony, the jury
also watched Defendant’s interview wherein he admitted to selling drugs supplied by
“Doug,” and admitted to buying the rifle to protect himself. By their verdict, the jury
concluded that Defendant possessed the cocaine with the intent to sell or deliver.

       Defendant does not challenge the jury’s finding that this offense was committed in
a drug-free zone as part of his sufficiency argument. He has instead challenged the Act
with regard to his sentence. In any event, the record supports the jury’s determination that
Defendant possessed the cocaine with the intent to sell or deliver within 1,000 feet of a
park. Defendant is not entitled to relief, and this conviction is affirmed.

                                     II.    Sentencing

        Defendant contends that the trial court erroneously sentenced him under the Drug-
Free Zone Act (“the Act”) in effect at the time he committed the offense of possession with
the intent to sell or deliver 0.5 grams or more of cocaine within a drug-free zone. He argues
that the Criminal Savings Statute (“Savings Statute”) operates to entitle him to a lesser
punishment because the Act does not expressly preclude its application. The State argues
that the trial court properly sentenced Defendant under the Act at the time the offense was
committed because the plain language of the amended Act’s enabling legislation states that
the amendment only applies to offenses committed on or after September 1, 2020. As for
the Savings Statute, the State argues that the express language of the enabling legislation
of the Act created an exception to the general provision of the Savings Statute. We agree
with the State.

        To decide which version of the Act applies to Defendant’s felony drug possession
conviction, we must interpret its language. Issues involving statutory construction present
questions of law which are reviewed de novo with no presumption of correctness.
Kampmeyer v. State, 639 S.W.3d 21, 23 (Tenn. 2022); State v. Keese, 591 S.W.3d 75, 78-
79 (Tenn. 2019); State v. Gibson, 506 S.W.3d 450, 455 (Tenn. 2016); State v. Dycus, 456
S.W.3d 918, 924 (Tenn. 2015). We determine legislative intent from the plain language of
the statute, “read in context of the entire statute, without any forced or subtle construction
which would extend or limit its meaning.” State v. Cauthern, 967 S.W.2d 726, 735 (Tenn.
1998) (quoting State v. Davis, 940 S.W.2d 558, 561 (Tenn. 1997). When a statute is plain
                                            - 12 -
and unambiguous, “we must apply its plain meaning in its normal and accepted use,
without a forced interpretation that would limit or expand the statute’s application.” Davis
v. State, 313 S.W.3d 751, 762 (Tenn. 2010); see also Keese, 591 S.W.3d at 79. In the event
of a conflict, a more specific statutory provision takes precedence over a more general
provision. State v. Welch, 595 S.W. 3d 615, 622 (Tenn. 2020); also Cauthern, 967 S.W.2d
at 735. “Generally, statutes are presumed to apply prospectively in the absence of clear
legislative intent to the contrary.” State v. Thompson, 151 S.W.3d 434, 442 (Tenn. 2004);
Cauthern, 967 S.W.2d at 735. “The legislature may limit a new sentencing enactment to
prospective application.” Patrick Simpson v. State, No. 01-C-019203-CR00098, 1992 WL
335937, at *3 (Tenn. Crim. App., at Nashville, Nov. 18, 1992). Indeed, when construing
a more recent statute in conjunction with pre-existing legislation, “we presume that the
legislature has knowledge of its prior enactments and is fully aware of any judicial
constructions of those enactments.” Davis, 313 S.W.3d at 762; see also Welch, 595 S.W.
3d at 626.

       Although not published with the rest of the statute in the Tennessee Code Annotated
per standard practice, a statute’s enabling provision is an expression of the General
Assembly’s intent regarding the statute. Carter v. State, 952 S.W.2d 417, 491, n.5 (Tenn.
1997); see Cauthern, 967 S.W.2d 726 at 735 (“[w]e conclude that the specific enabling
provision of the 1993 act, which clearly states that the amendment applies to all offenses
committed on or after July 1, 1993, controls”).

       At issue here are the amendments to Tennessee Code Annotated section 39-17-
1324. As stated previously, it is unlawful for a defendant to knowingly possess a controlled
substance with the intent to sell, deliver, or manufacture it. T.C.A. § 39-17-417(a)(4)
(2019). At the time of the commission of the offense, the Act was triggered when a drug
offense occurred within 1,000 feet of a designated drug-free zone. In May 2019, the Act
provided in relevant part:

       A violation of § 39-17-417, or a conspiracy to violate the section, that occurs
       on the grounds or facilities of any school or within one thousand feet (1,000’)
       of the real property that comprises a public or private elementary school,
       middle school, secondary school, preschool, child care agency, or public
       library, recreational center or park shall be punished one (1) classification
       higher than is provided in § 39-17-417(b)-(i) for such violation.

Id. § 39-17-432(b)(1) (2019) (emphasis added). A defendant sentenced under the prior
version of the Act was also “required to serve at least the minimum sentence for the
defendant’s appropriate range of sentence.” Id. § 39-17-432(c) (2019).



                                           - 13 -
       The Act was subsequently amended to afford trial courts discretion in applying the
sentence classification enhancement and reduced the distance for the enhancement from
1,000 feet to 500 feet of a drug-free zone’s real property:

       A violation of § 39-17-417, or a conspiracy to violate the section, may be
       punished one (1) classification higher than is provided in § 39-17-417(b)-(i)
       if the violation or the conspiracy to violate the section occurs:

       (A) On the grounds or facilities of any school; or

       (B) Within five hundred feet (500’) of or within the area bounded by a divided
       federal highway, whichever is less, the real property that comprises a public
       or private elementary school, middle school, secondary school, preschool,
       child care agency, public library, recreational center, or park.

Id. § 39-17-417(b)(1) (2020) (emphasis added). Under the amended Act, a defendant
sentenced for violation of subsection (b) is no longer required to serve at least the minimum
sentence. Id. § 39-17-432(c)(1) (2020). That requirement is now a presumption that can
be overcome:

       There is a rebuttable presumption that a defendant is not required to serve at
       least the minimum sentence for the defendant’s appropriate range of
       sentence. The rebuttable presumption is overcome if the court finds that the
       defendant’s conduct exposed vulnerable persons to the distractions and
       dangers that are incident to the occurrence of illegal drug activity.

Id. § 39-17-417(c)(2) (2020).

        In general, “a criminal offender must be sentenced pursuant to the statute in effect
at the time of the offense.” Keese, 591 S.W.3d at 82 (quoting State v. Smith, 893 S.W.2d
908, 919 (Tenn. 1994)). “When a penal statute or penal legislative act of the state is
repealed or amended by a subsequent legislative act, the offense, as defined by the statute
or act being repealed or amended, committed while the statute or act was in full force and
effect shall be prosecuted under the act or statute in effect at the time of the commission of
the offense.” T.C.A. § 39-11-112 (Criminal Savings Statute). “The ‘exception’ to the
savings statute is when ‘the subsequent act provides for a lesser penalty, [in which case]
any punishment imposed shall be in accordance with the subsequent act.’” State v. Ariel
Ben Sherman, No. E2006-01226-CCA-R3-CD, 2007 WL 2011032, at *4 (Tenn. Crim.
App. July 12, 2007), aff'd, 266 S.W.3d 395 (Tenn. 2008); see State v. Menke, 590 S.W.3d
455, 468-70 (Tenn. 2019) (because amendments to the theft grading statute effectively
changed and provided for a lesser penalty than its previous version, the Savings Statute
                                            - 14 -
was satisfied, and the amended version was applicable where the offense occurred before
the amendment’s effective date but defendant was sentenced after the effective date) cf.
Keese, 591 S.W.3d at 84 (Savings Statute inapplicable where defendant was convicted and
sentenced before effective date of the amendments to the theft grading statute); State v.
Tolle, 591 S.W.3d 539, 545-46 (Tenn. 2019) (Savings Statute did not apply to authorize
trial court to sentence defendant to a reduced grade of the convicted offense under
amendment to theft grading statute upon revocation of defendant’s probation).
Furthermore, “a clear legislative directive regarding retroactive application is not required
for a defendant to benefit from the lesser punishment imposed by the subsequent act.”
Menke, 590 S.W.3d at 470.

        In this case, the legislature’s intent of limiting application to offenses occurring on
or after September 1, 2020, is expressed unambiguously in the language of the enabling
provision for the Act which states, “This act shall take effect September 1, 2020, the public
welfare requiring it, and applies to offenses committed on or after that date.” 2020 Tenn.
Pub. Acts, ch. 803, § 12. See also State v. Douglas E. Linville, No. W2019-02180-SC-
R11-CD, --S.W.3d --, 2022 WL 1769068, at *1, n.2. (Tenn. June 1, 2022) (“The 2020
amendment [to T.C.A. §39-17-432] applied to offenses that occurred on or after September
1, 2020”). This specific language of the enabling provision is essentially the same as the
enabling language our Supreme Court interpreted in Cauthern to supersede the Savings
Statute. Cauthern, 967 S.W.2d at 735. Defendant committed the offenses on May 28,
2019. Thus, by its terms, the September 2020 amendments to the Act do not apply to
Defendant. See Larry Catron v. State, No. 03C01-9310-CR-00358, 1994 WL 176971, at
*1 (Tenn. Crim. App., at Knoxville, May 11, 1994) (Sentencing Reform Act of 1989 not
retroactively applicable to petitioner where the language of the statute and the enabling
legislation plainly states that the statute applies to offenders who are sentenced after the
effective date); see also State ex re. Bobby L. Crum v. McWherter, No. 02-C01-9108-CC-
00181, 1992 WL 99029, at *2 (Tenn. Crim. App., at Jackson, May 13, 1992); William
Moree v. State, No. E2005-02302-CCA-R3-HC, 2007 WL 465113, at *1 (Tenn. Crim.
App. Feb. 13, 2007).

       In addition to the plain language of the enabling provision, the legislature’s intent
of applying the 2020 amendments to drug-free zone offenses committed on or after
September 1, 2020 is confirmed by the most recent passage of Public Chapter No. 927.
Under Public Chapter No. 927, a defendant who was sentenced under the pre-2020 version
of the Act for offenses committed before September 1, 2020, may petition to be re-
sentenced under the 2020 amendments. See Act of April 11, 2022, ch. 927 § 1 (“the court
that imposed a sentence for an offense committed under this section that occurred prior to
September 1, 2020, may, upon motion of the defendant or the district attorney general or
the court’s own motion, resentence the defendant pursuant to [2020 amendments]”); see
also Linville, 2022 WL 1769068, at *1, n.2 (“the statute was amended once again in 2022
                                            - 15 -
to create a procedure whereby defendants convicted of offenses that occurred before
September 1, 2020, are eligible for resentencing under the provisions enacted by the 2020
amendment”). To dispel any confusion, this most recent amendment to Tennessee Code
Annotated section 39-17-432 “applies to sentencing for offenses committed before
September 1, 2020.” See Act of April 11, 2022 , ch. 927, § 2.

       Here, the trial court properly sentenced Defendant in count one under the 2019 Act
in accordance with the specific enabling provision of the Act. Defendant committed the
relevant offense on May 28, 2019. He was sentenced as a Range I offender to twelve years
with the first eight years of the sentence to be served at one-hundred percent. Possession
with the intent to sell or deliver more than 0.5 ounce of cocaine within 1,000 feet of a drug-
free zone is a Class B felony. See T.C.A. § 39-17-417(c)(1) (2019). The range of
punishment for a Range I offender convicted of a Class B felony is “not less than eight (8)
nor more than twelve (12) years[.]” Id. § 40-35-112(a)(2) (2019). Because a felony drug
offense committed within a park is not subject to an enhanced classification, the trial court
properly sentenced Defendant to a twelve-year sentence. Id. § 39-17-432(b)(3) (2019).
Defendant is not entitled to relief.

       Although not raised in the motion for a new trial or as an error on appeal, the
judgment form for count two reflects an incorrect sentence of twelve years. See, e.g., Tenn.
R. App. P. 36(b) (when necessary to do substantial justice, an appellate court may consider
an error that has affected the substantial rights of a party at any time). In count two,
Defendant was convicted of unlawful possession of a firearm by a person previously
convicted of a felony drug offense, a Class C felony. T.C.A. §§ 39-17-1307(b)(1)(B), 39-
17-1307(b)(3). The sentence range for a Range I, Class C felony is three to six years. Id.
§ 40-35-112(a)(3). The sentencing transcript shows that the trial court did not impose a
sentence for count two but mistakenly referred to “count two” when declaring the sentence
for count three, unlawful possession of a firearm by a person previously convicted of a
violent offense, a Class B felony. Id. §§ 39-17-1307(b)(1)(A), 39-17-1307(b)(2). The trial
court properly imposed a within-range sentence of twelve years for count three. Id. § 40-
35-112(a)(2). Additionally, the trial court properly merged the Class C felony of count two
with the Class B felony of count three and properly entered judgment forms for each of the
merged counts. See State v. Berry, 503 S.W.3d 360, 364 (Tenn. 2015). Validity of the
merger is not at issue. Id. at 362, n.2 (citing State v. Watkins, 362 S.W.3d 530, 556 (Tenn.
2012)). However, no sentence was declared for count two at sentencing. Yet, the judgment
form for count two reflects the same twelve-year sentence imposed for count three.
Accordingly, we modify Defendant’s sentence in count two to reflect an in-range sentence
of three years and remand for entry of an amended judgment form for count two.




                                            - 16 -
                                   Conclusion

      For the foregoing analysis, the judgments of the trial court are affirmed but
remanded for entry of an amended judgment form in count two.


                                         ____________________________________
                                          JILL BARTEE AYERS, JUDGE




                                      - 17 -